Name: Council Regulation (EC) NoÃ 754/2007 of 28 June 2007 amending Regulations (EC) NoÃ 1941/2006, (EC) NoÃ 2015/2006 and (EC) NoÃ 41/2007, as regards fishing opportunities and associated conditions for certain fish stocks
 Type: Regulation
 Subject Matter: international law;  fisheries
 Date Published: nan

 30.6.2007 EN Official Journal of the European Union L 172/26 COUNCIL REGULATION (EC) No 754/2007 of 28 June 2007 amending Regulations (EC) No 1941/2006, (EC) No 2015/2006 and (EC) No 41/2007, as regards fishing opportunities and associated conditions for certain fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (2), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 1941/2006 (3) fixes the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2007. (2) Regulation (EC) No 1941/2006 provides that the additional prohibited days to be allocated by Member States in certain subdivisions of the Baltic Sea are to be divided into periods of not less than five days. That provision should, however, not apply where the additional prohibited days are linked to one of the fixed closed periods provided for in that Regulation, as long as the total period of closed days is equal to or greater than five days. The allocation of the additional prohibited days should be clarified retroactively. (3) The provisions on designated ports should be clarified. (4) Drift lines should be excluded from the gear types subject to the fishing effort limits when this gear type is not used to catch cod. (5) Since it is not considered necessary to maintain the reference to Subdivision 27 as regards fishing effort limits in the Baltic Sea due to minimal catches of cod in this Subdivision, the reference to this Subdivision should be deleted. (6) Council Regulation (EC) No 2015/2006 (4) fixes for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks. (7) The descriptions of certain fishing zones in that Regulation should be clarified in order to ensure the correct identification of the area in which a quota can be fished. (8) Certain quotas and footnotes were inaccurately indicated in that Regulation for certain species and should be corrected. (9) Council Regulation (EC) No 41/2007 (5) fixes for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (10) Certain special provisions concerning landing or transhipment of frozen fish caught by third-country fishing vessels in the NEAFC Convention area should be clarified. (11) The title of Annex IA to Regulation (EC) No 41/2007 and certain descriptions of fishing zones should be clarified in order to ensure the correct identification of the area in which a quota can be fished. (12) The final catch limits for the fisheries on sandeel in ICES zones IIIa and IV and EC waters of ICES zone IIa shall be established on the basis of advice from the International Council for the Exploration of the Sea (ICES) and the Scientific, Technical and Economic Committee for Fisheries (STECF) and pursuant to point 8 of Annex IID to Regulation (EC) No 41/2007. Sandeel is a North Sea stock which is shared with Norway but which is currently not jointly managed. The final catch limits are in accordance with the Agreed Record of conclusions of fisheries consultations with Norway of 22 May 2007. (13) The conditions applying to the by-catch quota on skates and rays should be limited to quantities of more than 200 kg of these species. (14) The reference period relating to the quantification of the fishing efforts deployed by fleets benefiting from the allocation of additional days for the permanent cessation of fishing activities is wrongly indicated and should be corrected. (15) The coordinates indicating the area related to technical measures in the Irish Sea in Annex III are not correctly indicated and should be corrected. (16) The Western and Central Pacific Fisheries Commission at its third Annual Meeting on 11-15 December 2006 adopted measures to protect tuna resources and regulatory measures for swordfish in certain areas. Those measures should be implemented in Community law. (17) Pursuant to consultations between the Community, the Faroe Islands, Iceland, Norway and the Russian Federation on 18 January 2007, an agreement on fishing opportunities for the Atlanto-Scandian (Norwegian spring-spawning) herring stock in the north-east Atlantic was reached. According to that agreement, the number of Community licenses is to be raised from 77 to 93. The agreement should be implemented in Community law. (18) Regulations (EC) No 1941/2006, (EC) No 2015/2006 and (EC) No 41/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 1941/2006 Annexes I, II and III to Regulation (EC) No 1941/2006 shall be amended in accordance with Annex I to this Regulation. Article 2 Amendments to Regulation (EC) No 2015/2006 Part 2 of the Annex to Regulation (EC) No 2015/2006 shall be amended in accordance with Annex II to this Regulation. Article 3 Amendments to Regulation (EC) No 41/2007 Regulation (EC) No 41/2007 is hereby amended as follows: 1. Article 51(1) shall be replaced by the following: 1. By way of derogation from Article 28e(1) of Regulation (EEC) No 2847/93, the masters of all fishing vessels or their representatives, carrying fish referred to in Article 49, intending to call into a port or to land or tranship shall notify the competent authorities of the Member State of the port which they wish to use at least three working days before the estimated time of arrival.; 2. Article 52 shall be amended as follows: (a) the first subparagraph of paragraph 1 shall be replaced by the following: 1. Landings or transhipments may only be authorised by the competent authorities of the port Member State if the flag State of the fishing vessel intending to land or tranship, or where the vessel has engaged in transhipment operations outside a port, the flag State or States of donor vessels, have confirmed by returning a copy of the form transmitted pursuant to Article 51(3) with Part B duly completed that:; (b) paragraph 3 shall be replaced by the following: 3. The competent authorities of the port Member State shall without delay notify its decision whether or not to authorise the landing or transhipment by transmitting a copy of the form provided for in part I of Annex IV with Part C duly completed to the Commission and to the Secretary of NEAFC when the fish landed or transhipped is caught in the NEAFC Convention area.; 3. Article 53(1) shall be replaced by the following: 1. The competent authorities of Member States shall carry out inspections of at least 15 % of landings and transhipments by third-country fishing vessels, referred to in Article 49, in its ports each year.; 4. Annexes IA, IIA, III and IV to Regulation (EC) No 41/2007 shall be amended in accordance with Annex III to this Regulation. Article 4 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. However, Article 1, as regards the amendments set out in Annex I, points 1 and 2, to this Regulation, shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 June 2007. For the Council The President S. GABRIEL (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 70, 9.3.2004, p. 8. Regulation as amended by Commission Regulation (EC) No 441/2007 (OJ L 104, 21.4.2007, p. 28). (3) OJ L 367, 22.12.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 609/2007 (OJ L 141, 2.6.2007, p. 33). (4) OJ L 384, 29.12.2006, p. 28. Regulation as amended by Regulation (EC) No 609/2007. (5) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Regulation (EC) No 643/2007 (OJ L 151, 13.6.2007, p. 1). ANNEX I The Annexes to Regulation (EC) No 1941/2006 are hereby amended as follows: 1. Annex I shall be amended as follows: (a) footnote (1) under the entries concerning the species cod in subdivisions 25-32 (EC waters) and the species cod in subdivisions 22-24 (EC waters) shall be deleted; and (b) Appendix I to Annex I shall be deleted. 2. Annex II shall be amended as follows: (a) point 1.1 shall be replaced by the following: 1.1. Fishing with trawls, seines, or similar gears of a mesh size equal to or greater than 90 mm or with bottom set gillnets, entangling nets and trammel nets of a mesh size equal to or greater than 90 mm or with bottom set lines or long lines, except drift lines, shall be prohibited: (a) from 1 to 7 January, 31 March to 1 May and 31 December in Subdivisions 22 to 24; and (b) from 1 to 7 January, 5 to 10 April, 1 July to 31 August and 31 December in Subdivisions 25 to 26.; (b) point 1.2 shall be replaced by the following: 1.2. For fishing vessels flying their flag, Member States shall ensure that fishing with trawls, seines or similar gears of a mesh size equal to or greater than 90 mm or with bottom set gillnets, entangling nets and trammel nets of a mesh size equal to or greater than 90 mm or with bottom set lines or long lines, except drift lines, shall also be prohibited for: (a) 77 calendar days in subdivisions 22 to 24 outside the period referred to in point 1.1(a); and (b) 67 calendar days in subdivisions 25 to 26 outside the period referred to in point 1.1(b). Member States shall divide the days referred to in points (a) and (b) into periods of not less than 5 days, unless the days referred to in points (a) and (b) are added to the periods set out in points 1.1(a) and 1.1(b) respectively, excluding 31 December.; (c) the following point shall be added: 1.3. When fishing with drift lines within the periods and on the days set out in points 1.1 and 1.2, no cod shall be retained on board.; 3. Point 2.7.1 of Annex III shall be replaced by the following: 2.7.1. If a Member State has designated ports for the landings of cod, fishing vessels retaining more than 750 kg of cod live weight may exclusively land the cod at these designated ports. ANNEX II Part 2 of the Annex to Regulation (EC) No 2015/2006, is hereby amended as follows: 1. The entry concerning the species alfonsinos in Community waters and waters not under the sovereignty or jurisdiction of third countries of ICES zones I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV shall be replaced by the following: Species : Alfonsinos Beryx spp. Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII and XIV Year 2007 2008 Spain 74 74 France 20 20 Ireland 10 10 Portugal 214 214 United Kingdom 10 10 EC 328 328 2. The entry concerning the species roundnose grenadier in ICES zone IIIa and Community waters of ICES zones IIIbcd shall be replaced by the following: Species : Roundnose grenadier Coryphaenoides rupestris Zone : IIIa and Community waters of IIIbcd Year 2007 2008 Denmark 1 002 946 Germany 6 5 Sweden 52 49 EC 1 060 1 000 3. The entry concerning the species roundnose grenadier in Community waters and waters not under the sovereignty or jurisdiction of third countries of ICES zones VIII, IX, X, XII and XIV and V (Greenland waters) shall be replaced by the following: Species : Roundnose grenadier Coryphaenoides rupestris Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII and XIV Year 2007 2008 Germany 40 40 Spain 4 391 4 391 France 202 202 Ireland 9 9 United Kingdom 18 18 Latvia 71 71 Lithuania 9 9 Poland 1 374 1 374 EC 6 114 6 114 4. The entry concerning the species orange roughy in Community waters and waters not under the sovereignty or jurisdiction of third countries of ICES zones I, II, III, IV, V, VIII, IX, X, XI, XII and XIV shall be replaced by the following: Species : Orange roughy Hoplostethus atlanticus Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VIII, IX, X, XII and XIV Year 2007 2008 Spain 4 3 France 23 15 Ireland 6 4 Portugal 7 5 United Kingdom 4 3 EC 44 30 5. The entry concerning the species blue ling in Community waters and waters not under the sovereignty and jurisdiction of third countries of ICES zones VI and VII shall be replaced by the following: Species : Blue ling Molva dypterygia Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of VI and VII (2) Year 2007 2008 Germany 26 21 Estonia 4 3 Spain 83 67 France 1 898 1 518 Ireland 7 6 Lithuania 2 1 Poland 1 1 United Kingdom 482 386 Others (1) 7 6 EC 2 510 2 009 6. The entry concerning the species red seabream in Community waters and waters not under the sovereignty and jurisdiction of third countries shall be replaced by the following: Species : Red seabream Pagellus bogaraveo Zone : X (Community waters and waters not under the sovereignty or jurisdiction of third countries) Year 2007 2008 Spain (3) 10 10 Portugal (3) 1 116 1 116 United Kingdom (3) 10 10 EC (3) 1 136 1 136 (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. (2) Member States shall ensure that the fishery for blue ling is scientifically monitored, in particular the activities of those fishing vessels that landed more than 30 tonnes of blue ling in 2005. All vessels shall give prior notification of landing of more than 5 tonnes of blue ling and shall not land more than 25 tonnes of blue ling at the end of any fishing trip. (3) Up to 10 % of the 2008 quotas may be taken in December 2007. ANNEX III The Annexes to Regulation (EC) No 41/2007 are hereby amended as follows: 1. Annex IA shall be amended as follows: (a) the title shall be replaced by the following: (b) the entry concerning the species sandeel in ICES zone IIIa; EC waters of ICES zones IIa and IV shall be replaced by the following: Species : Sandeel Ammodytidae Zone : IIIa; EC waters of IIa and IV (1) SAN/2A3A4. Denmark 144 324 (2) Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. United Kingdom 3 155 (3) All Member States 5 521 (4) (5) EC 153 000 (6) Norway 20 000 (7) TAC Not relevant (8) (c) the entry concerning the species herring in ICES zone IV north of 53 ° 30 ² N shall be replaced by the following: Species : Herring (9) Clupea harengus Zone : EC and Norwegian waters of IV north of 53 ° 30 ² N HER/04A., HER/04B. Denmark 50 349 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 34 118 France 19 232 The Netherlands 47 190 Sweden 3 470 United Kingdom 50 279 EC 204 638 Norway 50 000 (10) TAC 341 063 Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters south of 62 ° N (HER/*04N-) EC 50 000 (d) the entry concerning the species herring in ICES zones Vb and VIb and EC waters of ICES zone VIaN shall be replaced by the following: Species : Herring Clupea harengus Zone : EC and international waters of Vb, VIb and VIaN (11) HER/5B6ANB. Germany 3 727 Precautionary TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. France 705 Ireland 5 036 The Netherlands 3 727 United Kingdom 20 145 EC 33 340 Faroe Islands 660 (12) TAC 34 000 (e) the entry concerning the species haddock in ICES zones VIb, XII and XIV shall be replaced by the following: Species : Haddock Melanogrammus aeglefinus Zone : EC and international waters of VIb, XII and XIV HAD/6B1214 Belgium 10 Analytical TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 12 France 509 Ireland 363 United Kingdom 3 721 EC 4 615 TAC 4 615 (f) the entry concerning the species skates and rays in EC waters of IIa and IV shall be replaced by the following: Species : Skates and rays Rajidae Zone : EC waters of IIa and IV SRX/2AC4-C Belgium 369 (13) Precautionary TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Denmark 14 (13) Germany 18 (13) France 58 (13) The Netherlands 314 (13) United Kingdom 1 417 (13) EC 2 190 (13) TAC 2 190 2. Annex IIA shall be amended as follows: (a) point 10.1 shall be replaced by the following: 10.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the gears referred to in point 4.1 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2002. The effort expended in 2001 measured in kilowatt days of the withdrawn vessels using the gear in question in the relevant area shall be divided by the effort expended by all vessels using that gear during 2001. The additional number of days shall then be calculated by multiplying the ratio so obtained by the number of days originally allocated. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 5.2 or when the withdrawal has already been used in previous years to obtain additional days at sea.; (b) point 11.4 shall be replaced by the following: 11.4. Six additional days on which a vessel may be present within the area referred to in point 2.1(c) when carrying on board gear referred to in point 4.1(a)(iv) and 4.1(a)(v) may be allocated between 1 February 2007 and 31 January 2008 to Member States by the Commission on the basis of an Enhanced Data Pilot Project.; (c) point 11.5 shall be replaced by the following: 11.5. Twelve additional days on which a vessel may be present within the area referred to in point 2.1(c) when carrying on board gear referred to in point 4.1 except gear referred to in paragraphs 4.1(a)(iv) and 4.1(a)(v) may be allocated between 1 February 2007 and 31 January 2008 to Member States by the Commission on the basis of an Enhanced Data Pilot Project.; 3. Annex III shall be amended as follows: (a) point 8.1 shall be replaced by the following: 8.1. In the period from 14 February to 30 April 2007 it shall be prohibited to use any demersal trawl, seine or similar towed net, any gill net, tangle net or similar static net or any fishing gear incorporating hooks within that part of ICES division VIIa enclosed by:  the east coast of Ireland and the east coast of Northern Ireland; and  straight lines sequentially joining the following geographical coordinates;  a point on the east coast of the Ards peninsula in Northern Ireland at 54 ° 30 ² N;  54 ° 30 ² N, 4 ° 50 ² W;  53 ° 15 ² N, 4 ° 50 ² W;  a point at the east coast of Ireland at 53 ° 15 ² N.; (b) point 9.4 shall be replaced by the following: 9.4. By way of derogation from point 9.3 it shall be permitted to use the following gear: (a) gillnets with a mesh size equal to or greater than 120 mm and less than 150 mm, provided that they are deployed in waters of less than 600 metres charted depth, are no more than 100 meshes deep, have a hanging ratio of not less than 0,5 and are rigged with floats or equivalent flotation. The nets shall each be of a maximum of 2,5 km in length, and the total length of all nets deployed at any one time shall not exceed 25 km per vessel. The maximum soak time shall be 24 hours; or (b) entangling nets with a mesh size equal to or greater than 250 mm, provided that they are deployed in waters of less than 600 metres charted depth, are no more than 15 meshes deep, have a hanging ratio of not less than 0,33 and are not rigged with floats or other means of flotation. The nets shall each be of a maximum of 10 km in length. The total length of all nets deployed at any one time shall not exceed 100 km per vessel. The maximum soak time shall be 72 hours. However, this derogation shall not apply in the NEAFC Regulatory area.; (c) point 21 shall be replaced by the following: 21. Western and Central Pacific Ocean 21.1. Member States shall ensure that the total fishing effort for bigeye tuna, yellowfin tuna, skipjack tuna and south pacific albacore in the area of the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (the Convention Area) is limited to the fishing effort provided for in fisheries partnership agreements between the Community and coastal States in the region. 21.2. Member States whose vessels are authorised to fish in the Convention Area shall develop management plans for the use of anchored or drifting floating aggregate devices (FADs). Those management plans shall include strategies to limit the interaction with juvenile bigeye and yellowfin tuna. 21.3. Management plans referred to in point 21.2 shall be submitted to the Commission not later than 15 October 2007. The Commission shall compile those management plans and submit a Community management plan to the Western and Central Pacific Fisheries Commission (WCPFC) Secretariat not later than 31 December 2007. 21.4. The number of Community vessels fishing for swordfish in areas south of 20 ° S of the Convention Area shall not exceed 14 vessels. Community participation shall be limited to vessels flying the flag of Spain.; 4. Annex IV shall be amended as follows: (a) Part I shall be replaced by the following: PART I Quantitative limitations of licences and fishing permits for Community vessels fishing in third country waters Area of fishing Fishery Number of licences Allocation of licences amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, North of 62 ° 00 ² N 93 DK: 32, DE: 6, FR: 1, IRL: 9, NL: 11, SW: 12, UK: 21, PL: 1 69 Demersal species, North of 62 ° 00 ² N 80 FR: 18, PT: 9, DE: 16, ES: 20, UK: 14, IRL: 1 50 Mackerel, South of 62 ° 00 ² N, purse seine fishery 11 DE: 1 (14), DK: 26 (14), FR: 2 (14), NL: 1 (14) not relevant Mackerel, South of 62 ° 00 ² N, trawl fishery 19 not relevant Mackerel, North of 62 ° 00 ² N, purse seine fishery 11 (15) DK: 11 not relevant Industrial species, South of 62 ° 00 ² N 480 DK: 450, UK: 30 150 Waters of the Faroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ² N and east of 6 ° 30 ² W. 8 (16) 4 Trawling outside 21 miles from the Faroese baseline. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61 ° 20 ² N and 62 ° 00 ² N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ² N and west of 9 ° 00 ² W and in the area between 7 ° 00 ² W and 9 ° 00 ² W south of 60 ° 30 ² N and in the area south-west of a line between 60 ° 30 ² N, 7 ° 00 ² W and 60 ° 00 ² N, 6 ° 00 ² W. 70 DE: 8 (17), FR: 12 (17), UK: 0 (17) 20 (18) Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 (18) Fisheries for blue whiting. The total number of licences may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting.  36 DE: 3, DK: 19, FR: 2, UK: 5, NL: 5 20 Line fishing 10 UK: 10 6 Fishing for mackerel 12 DK: 12 12 Herring fisheries north of 62 ° N 21 DE: 1, DK: 7, FR: 0, UK: 5, IRL: 2, NL: 3, SW: 3 21 (b) Part II shall be replaced by the following: PART II Quantitative limitations of licences and fishing permits for third country fishing vessels in Community waters Flag State Fishery Number of licences Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N 20 20 Faeroe Islands Mackerel, VIa (north of 56 ° 30 ² N), VIIe,f,h, horse mackerel, IV, VIa (north of 56 ° 30 ² N), VIIe,f,h; herring, VIa (north of 56 ° 30 ² N) 14 14 Herring north of 62 ° 00 ² N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout and sprat, IV, VIa (north of 56 ° 30 ² N): sandeel, IV (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, II, VIa (north of 56 ° 30 ² N), VIb, VII (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Venezuela Snappers (19) (French Guyana waters) 41 pm Sharks (French Guyana waters) 4 pm (1) Excluding waters within six miles of UK baselines at Shetland, Fair Isle and Foula. (2) Of which no more than 125 459 tonnes may be fished in EC waters of IIa and IV. The remaining 18 865 tonnes may be fished in ICES zone IIIa only. (3) Of which no more than 2 742 tonnes may be fished in EC waters of IIa and IV. The remaining 413 tonnes may be fished in EC waters of ICES zone IIIa only. (4) Of which no more than 4 799 tonnes may be fished in EC waters of ICES zones IIa and IV. The remaining 722 tonnes may be fished in ICES zone IIIa only; Member States other than Sweden may fish only in EC waters of ICES zone IIIa. (5) Except Denmark and the United Kingdom. (6) Of which no more than 133 000 tonnes may be fished in EC waters of ICES zones IIa and IV. The remaining 20 000 tonnes may be fished in ICES zone IIIa only. (7) To be taken in ICES zone IV. (8) No more than 170 000 tonnes may be fished in ICES zones IIa and IV in accordance with the Agreed Record with Norway of 22 May 2007. (9) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States must inform the Commission of their landings of herring distinguishing between ICES zones IVa and IVb. (10) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters south of 62 ° N (HER/*04N-) EC 50 000 (11) Reference is to the herring stock in ICES zone VIa, north of 56 ° 00 ² N and in that part of VIa which is situated east of 7 ° 00 ² W and north of 55 ° 00 ² N, excluding the Clyde. (12) This quota may only be taken in ICES zone VIa north of 56 ° 30 ² N. (13) By-catch quota. Where more than 200 kg of these species are caught in any continuous 24-hour period they shall not comprise more than 25 % by live weight of the catch retained on board. (14) This allocation is valid for purse and trawl fisheries. (15) To be selected from the 11 licences for purse seine fishery for mackerel South of 62 ° 00 ² N. (16) Following the Agreed Record of 1999, the figures for the directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines . (17) These figures refer to the maximum number of vessels present at any time. (18) These figures are included in the figures for Trawling outside 21 miles from the Faroese baselines . (19) To be fished exclusively with long lines or traps (snappers) or long lines or mesh nets having a minimum mesh of 100 mm, at depths greater than 30 m (sharks). To issue these licences, proof must be produced that a valid contract exists between the ship owner applying for the licence and a processing undertaking situated in the Department of French Guyana, and that it includes and obligation to land at least 75 % of all snapper catches, or 50 % of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. The contract referred to above must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the licence application. Where the endorsement referred to above is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.